Citation Nr: 0423213	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  02-10 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi

THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury to include arthritis. 

2.  Entitlement to service connection for residuals of a 
right knee injury to include arthritis. 

REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARINGS ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The veteran served on active duty for training from January 
1967 to June 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office. (RO). 

In October 2002, the veteran testified before a Hearing 
Officer at the RO and a transcript of the hearing is of 
record.

A hearing before the undersigned Acting Veterans Law Judge 
was held in January 2004.  A transcript of the hearing is now 
also part of the record. 

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  


REMAND

The veteran asserts that in service he accidentally fell and 
went down on both knees on concrete with his full gear and 
five other soldiers fell on top of him.  Service medical 
records show that, in February 1967, the veteran complained 
of sore knees after falling.  

After service, knee pain was documented in 1982 and 
osteoarthritis of the knees was documented in September 2002.  
The veteran testified about continuing knee pain since his 
fall in service. 

The record however does not contain sufficient medical 
evidence to decide the claims.  For this reason and under the 
duty to assist, further evidentiary development is necessary 
and the case is remanded for the following action:  

1.  Under the VCAA, notify the 
veteran that to substantiate his 
claim of service connection, he 
needs medical evidence of current 
residuals of the knee injury, 
including arthritis, as well as, 
medical evidence linking his current 
disability to the in-service injury.  
Also notify the veteran that:  

a.  If he has evidence to 
substantiate his claim, not 
already of record that is not 
in the custody of a Federal 
agency such as records of 
private medical care, he should 
submit the records himself or 
with his authorization, VA will 
make reasonable efforts to 
obtain the records on his 
behalf. 

b.  If he has evidence to 
substantiate his claim, not 
already of record that is in 
the custody of VA or other 
Federal agency including the 
Social Security Administration, 
VA will obtain any such records 
he identifies. 

c.  He should provide any 
evidence in his possession that 
pertains to the claims. 

2.  Ask the veteran to submit the 
medical records of A. Keith Lay. 
M.D., documenting osteoarthritis of 
the knees.  

3.  Schedule the veteran for a VA 
examination, including X-rays of the 
knees, to determine whether the 
veteran has residuals of injury to 
his knees.  The claims file must be 
made available to the examiner for 
review.  If any disability is 
diagnosed, including arthritic 
changes, the physician should offer 
an opinion, consistent with sound 
medical principles, as to whether it 
is at least as likely as not, that 
is, there is at least a 50 percent 
probability, that such disability is 
the result of the in-service injury 
in February 1967 without objective 
findings and in light of a September 
1982 X-ray report, disclosing no 
bony abnormality, and the finding of 
osteoarthritis in 2002. 

4.  After the requested development 
has been completed, adjudicate the 
claims.  If any benefit sought is 
denied, prepare a supplemental 
statement of the case and return the 
case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




